Title: From Abigail Smith Adams to Harriet Welsh, 15 April 1815
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					15th April 1815
				
				I send the Boys to your and your Fathers kind care. I hope they will not be obliged to stay long before they embark John thinks he must have a black handkerchief. the Ribbon you sent I took for my Bonnet. I want they should have their hair cut.If they do not go immediatly on Board, I would have them call at mr Smiths, at mr Quincys at mr Halls and mrs Otis’s keep them in good order, and make them mind you.I must confide in you to have their things kept together, their bags are in their trunks. I ought to have kept them, to have put those things in, which are in handkerchiefs and which I want returnd—Be so good as to take Georges pocket Book, and keep it till he goes on Board. he beg’d so hard to be trusted with the Family Letters that I have given them to him—I am Dear Harriet / affectionatly yours.
				
					A A.
				
				
					John will take good care of his things—
				
			